                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION


JENNIFER DONOVAN OTT,                                )
                                                     )
                      Plaintiff,                     )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 7:18-CV-72-D
ANDREW M. SAUL, Commissioner of Social               )
Security,                                            )
                Defendant.                           )




Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that Defendant pay to Plaintiff $7,294.16,
in full satisfaction of any and all claims arising under the Equal Access to Justice Act, 28 U.S.C.
§ 2412. In addition, Plaintiff shall be compensated for the filing fee of $400.00 from the Treasury
Judgment Fund. If the award to Plaintiff is not subject to the Treasury Offset Program, payment
will be made by check payable to Plaintiffs counsel, Pamela Marie Henry-Mays, and mailed to
her office at the Law Offices of Charles E. Binder and Harry J. Binder, LLP, at 485 Madison A
venue, Suite 501, New York, NY 10022, in accordance with Plaintiff’s assignment to her
attorney of her right to payment of attorney's fees under the Equal Access to Justice Act.

This Judgment Filed and Entered on September 13, 2019, and Copies To:
Pamela Marie Henry-Mays                              (via CM/ECF electronic notification)
Keeya M. Jeffrey                                     (via CM/ECF electronic notification)
Cassia W. Parson                                     (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
September 13, 2019                           (By) /s/ Nicole Sellers
                                              Deputy Clerk
